USCA11 Case: 19-13510      Date Filed: 08/11/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-13510
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LENARD ROY GIBBS,
a.k.a. Danger,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:17-cr-00207-CAP-CMS-1
                   ____________________
USCA11 Case: 19-13510       Date Filed: 08/11/2022     Page: 2 of 3




2                     Opinion of the Court                19-13510


Before WILSON, BRANCH, and LAGOA, Circuit Judges.
PER CURIAM:
     This court has considered all of Defendant-Appellant Lenard
Roy Gibbs’s specifications of error, including:
      1. Whether district court abused its discretion by admitting
         testimony that a witness who identified Gibbs as the rob-
         ber was a probation officer.
      2. Whether the district court abused its discretion by admit-
         ting expert testimony under Federal Rule of Evidence
         702 and Daubert.
      3. Whether the district court abused its discretion by failing
         to declare a mistrial after the foreperson brought a text-
         book to jury deliberations.
      4. Whether the district court abused its discretion by admit-
         ting the out-of-court identifications of Gibbs as the rob-
         ber.
      5. Whether the district court erred by finding that “more
         than sufficient” probable cause supported Gibbs’s arrest.
      6. Whether the district court erred when it gave jury in-
         structions.
      7. Whether there was cumulative error.
      After review and consideration of the briefs and the record,
and with the benefit of oral argument, we find no reversible error
USCA11 Case: 19-13510        Date Filed: 08/11/2022    Page: 3 of 3




19-13510               Opinion of the Court                       3

in the district court’s proceedings. Therefore, the district court’s
decisions are affirmed.
      AFFIRMED.